s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 30, 2014

                                      No. 04-14-00579-CV

                                    JAY KAY BEAR LTD,
                                         Appellant

                                                v.

                                        Patty MARTIN,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-11890
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       In this appeal, the record was due on September 17, 2014. See TEX. R. APP. P. 35.1(a).
The clerk’s record was filed on September 24, 2014, but the reporter’s record has not been filed.
On September 16, 2014, the court reporter notified this court that Appellants have not paid for
the record and are not entitled to a free reporter’s record. On September 19, 2014, we ordered
Appellants to provide this court with written proof that they are entitled to a free record or that
they have made arrangements to pay for the reporter’s record.
        On September 26, 2014, Appellants moved this court to, inter alia, abate the deadline for
filing the reporter’s record or order Appellee—who is a cross-appellant—to pay one-half of the
cost of the reporter’s record.
       The court requests a response from Appellee. If Appellee chooses to file a response,
Appellee must file the response within TEN DAYS of the date of this order. See id. R. 10.1(b).
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court